THE STATE OF TEXAS
                                         MANDATE
TO THE 8TH DISTRICT COURT OF HOPKINS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 1st
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Ex Parte: Carol Paselk                                     No. 06-14-00099-CR

                                                           Trial Court No. 00665




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s ruling with respect to Carol Paselk’s Article 11.072 petition
for writ of habeas corpus, but dismiss for want of jurisdiction the portion of her appeal related to
her Article 11.09 petition for writ of habeas corpus.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 2nd day of April, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk